 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTNS, Inc. and Oil, Chemical and Atomic WorkersInternational Union, AFL-CIO. Case 10-CA-17709March 9, 1988SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JOHANSEN, BABSON, ANDCRACRAFTOn February 22, May 16, and October 23, 1985,the Board issued Orders' deferring to non-Boardsettlement agreements and dismissing portions of anunfair labor practice complaint issued against theRespondent. On petition to review the Board'sOrders, the United States Court of Appeals for theDistrict of Columbia Circuit reversed the Board'sOrders and remanded the case to the Board for fur-ther consideration.2 The Board thereafter acceptedthe court's remand and notified the parties thatthey could file statements of position with theBoard on remand. The General Counsel, theCharging Party, and the Respondent filed state-ments of position.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On August 18, 1982, the General Counsel issueda complaint against the Respondent alleging thatthe Respondent violated Section 8(a)(3) and (1) ofthe Act by refusing to reinstate employees whohad engaged in a work stoppage because of theirgood-faith belief that working conditions at theplant were "abnormally dangerous." The hearingon the merits of the case commenced on November7, 1983, before Administrative Law Judge ArlinePacht. On January 13, 1984, attorney William K.Shaw Jr. moved to intervene on behalf of approxi-mately 70 employees, and the judge granted limitedintervention.On December 17 and 18, 1984, the fmal 2 daysof the hearing, Shaw presented to the judge for ap-proval non-Board settlement agreements that hehad reached with the Respondent and that hadbeen presented to and accepted by 56 employees.The settlement agreements provided that the em-ployees would each receive, depending on seniori-ty, lump-sum payments of between $2000 and$12,000 which, 'according to the settlement, "arenot wage payments or backpay within the meaningof the NLRA but the sole consideration for saidpayments is the release of all claims by the individ-1 Not reported in bound volumes Members Babson and Cracraft didnot participate in the Board's pnor Orders in this case.2 Chemical Workers International Union v. NLRB, 806 F 2d 269 (D.0Cir. 1986).ual employee listed herein for damages for personalinjury or illness arising from the alleged exposuresto depleted uranium and its alleged radiologicaland toxiological effects." In return, the agreementsprovided that the individual employees would notsue or assert any charge or complaint against theRespondent based on the Act or various other Fed-eral statutes and would release the Respondentfrom any and all present and future claims arisingout of their employment with the Respondent. Itwas also specified that the agreements and pay-ments were not to be deemed as an admission of li-ability on the part of the Respondent; that theagreements constituted a compromise "of doubtfuland disputed claims"; that the charge before theBoard was "of questionable merit" under whichemployees were "unlikely" to recover any back-pay; and that the agreements would be governedby the law of the State of Tennessee. Finally, theagreements provided that for each employee whosigned the agreement, the Respondent would payShaw $450, "representing all attorney's fees, costsand/or expenses arising out of his [Shaw's] repre-sentation of the undersigned [employees]" and thatthe monetary payments provided in the agreementswould be contingent on the prior approval of theBoard or administrative law judge.At the hearing on December 18, 1984, the judgerejected the settlement agreements, expressing con-cern that Shaw had no standing as a limited inter-venor to negotiate or present to the judge the set-tlement agreements to the exclusion of and overthe objections of the Charging Party and the Gen-eral Counsel; that Shaw might have engaged in un-ethical conduct by negotiating for his fee as part ofthe agreements; that the employees were not prop-erly advised before they signed the agreements;that the agreements stated that they would be gov-erned by the laws of the State of Tennessee; andthat not all the employees involved in the workstoppage agreed to the terms of the settlement.The Respondent filed a request for special per-mission to appeal the judge's refusal to approve thesettlement agreements. On February 22, 1985, theBoard granted the request, approved the proposedsettlement agreements in principle, and remandedthe case for a further hearing with respect to theemployees' voluntary and informed consent regard-ing the execution of the agreements. Regarding theCharging Party's allegation in its opposition to theRespondent's special appeal request, the Boardstated that it was not the Board's function or re-sponsibility to pass on the ethical propriety of anattorney's conduct.On April 22, 1985, the Charging Party, the Re-spondent, and the Intervenors filed a joint motion288 NLRB No. 5 TNS, INC.21with the Board asking it to amend its February 22,1985 order and approve the settlement agreements.In their motion the parties stipulated that the em-ployees executed the settlement agreements with"informed and voluntary consent" and that a hear-ing on such issues was unnecessary. On May 16,1985, the Board granted the joint motion.On October 23, 1985, the Board issued an Order,amending sua sponte its prior orders. The Boardnoted its longstanding policy of encouraging reso-lution of disputes without resort to Board process,citing Combustion Engineering, 272 NLRB 215, 217(1984); and Coca Cola Bottling Co., 243 NLRB 501,502 (1979). The Board also noted that the case in-volved novel legal and policy issues, the partiesstipulated that the agreements were executed bythe employees with informed and voluntary con-sent, the legal issue presented in the case was notaffected by these non-Board settlement agreements,and there was a basic risk inherent in litigation.The Board concluded that it would effectuate thepolicies of the Act to give effect to the agreements.Accordingly, the Board dismissed the complaint in-sofar as it alleged a violation of the Act in connec-tion with the 56 employees who executed settle-ment agreements.The Charging Party filed a petition for review ofthe Board's Orders with the United States Court ofAppeals for the District of Columbia Circuit. OnDecember 2, 1986, the court issued its opinion,finding that the Board failed to explain its depar-ture from established precedent in approving thesettlement agreements and remanding the case tothe Board for further proceedings.The court faulted the Board for failing, withoutexplanation, to apply the test articulated in ClearHaven Nursing Home, 236 NLRB 853 (1978), fordetermining whether to approve a settlementagreement. The court pointed out that under theClear Haven test:First, the Board will assume that the case ismeritorious and that the General Counsel isprepared to carry her burden of proof.Second, the Board will determine whether thesettlement agreement "substantially reme-d[ies]" the alleged unfair labor practices.Among the most important of the consider-ations in assessing whether a settlement agree-ment substantially remedies the alleged unfairlabor practices is a determination whether theagreement provides for traditional Board rem-edies such as reinstatement, backpay and theposting of a notice. The absence of such reme-dies will strongly militate against the Board'sapproval of a proposed settlement. [Footnotesomitted.]The court noted that once an unfair labor practiceproceeding is instituted, the Board proceeds "invindication of the public interest, not in vindicationof private rights," and that therefore private settle-ments will not be found acceptable "merely be-cause the private parties to the labor dispute aresatisfied with its terms."The court asserted that:In its three orders in this case, the Boardmade no attempt either to apply the aboveprinciples, or to reassess the standards it willuse in determining whether to approve a pri-vate settlement of an unfair labor practicecomplaint. Indeed, the Board approved thesettlements without any reference whatsoeverto its Clear Haven precedent. In so doing, theBoard approved settlement agreements thatprovided for none of the traditional remediesordered by the Board for unfair labor prac-tices. It goes without saying that the Boardfailed in its recognized obligation to ensurethat unfair labor practices have been substan-tially remedied. [Emphasis in original.]The court distinguished the cases cited by theBoard in its final order on the ground that the set-tlement in those cases were negotiated by the unionand the employer pursuant to an established griev-ance-arbitration procedure whereas the settlementsin the instant case were negotiated by the Respond-ent and its "individual employees in derogation ofthe bargaining relationship between the Companyand the Union."Accordingly, the court remanded the case to theBoard "for further consideration (or explanation)'of its reasons for approving the settlement agree-ments." In addition, the court directed the Boardto address several other questions. First, the courtfound it "disturbing that the Board foreclosed allinquiry into the ethical conduct of the attorney forthe individual employees, who was paid $450 bythe Company for each employee who signed a set-tlement agreement." The court stated that, "[alt aminimum, in discharging its responsibility for ap-proving the settlements, the Board had an obliga-tion to ensure that the agreements were not pro-cured through unethical attorney conduct."Second, the court found it "highly question-able•especially outside the grievance-arbitrationcontext•for the Board to approve settlements anddismiss unfair labor practice charges merely on ashowing that the settlements were 'voluntary."According to the court, "[i]f the Board is not goingto insist that the settlements provide 'substantial'relief for the unfair labor practices•as mandated 22DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDby Clear HavenŠit must, at a minimum, inquireinto whether the settlement terms are reasonable."Finally, the court observed:[Vile find it especially disturbing that the set-tlements in this case provided no remedywhatsoever for the Company's alleged unfairlabor practices. The monetary payments re-ceived by the employees were solely in consid-eration for the release of personal injuryclaims; the employees received neither rein-statement nor backpay (nor any other consid-eration) for the dismissal of their unfair laborpractice charges. So far as we can discern, theBoard has never, even in the grievance-arbitra-tion context, approved a settlement providingno remedy for an alleged unfair labor practice.[Emphasis in original; footnote omitted.]Recognizing that the court's opinion is the lawof the case, we shall apply the court's observationsand reasoning to the issue of whether to approvethe settlement agreements.The Board his recently in Independent Stave Co.,287 NLRB 740 (1987), addressed the issue of thetest to be applied by the Board in reviewing settle-ment agreements.3 The Board, overruling ClearHaven, rejected "the limited approach to settlementagreements set forth in Clear Haven in favor of anexpanded approach which will evaluate the settle-ment in light of all factors present in the case todetermine whether it will effectuate the purposesand policies of the Act to give effect to the settle-ment." In this regard, the Board stated that it will"examine all the surrounding circumstances includ-ing, but not limited to, (1) whether the ChargingParty(ies), the Respondent(s), and any of the indi-vidual discriminatee(s) have agreed to be bound,and the position taken by the General Counsel re-garding the settlement; (2) whether the settlementis reasonable in light of the nature of the violationsalleged, the risks inherent in litigation, and thestage of the litigation; (3) whether there has beenany fraud, coercion, or duress by any of the partiesin reaching the settlement; and (4) whether the re-spondent has engaged in a history of violations ofthe Act or has breached previous settlement agree-ments resolving unfair labor practice disputes."'The complaint in Independent Stave alleged that the respondent vio-lated Sec. 8(a)(1) and (3) by refusing to hire four employees because theyhad held offices with the union. Three of the discrimmatees entered intosettlement agreements with the respondent, accepting employment, retro-active seniority, and $350 in return for requesting the withdrawal of theunfair labor practice charges. The agreements were approved by the=on. The Regional Director refused to approve the withdrawal requestsof the unfair labor charges because the agreements did not fully remedythe alleged unfair labor practices. The respondent then filed a Motion forSummary Judgment with the Board.Examining the settlement agreements in Inde-pendent Stave in light of these factors, the Boardapproved the agreements. The Board noted thatthe three discriminatees, who were also the charg-ing parties, the respondent, and the union, all ap-proved the settlement, and the case was settled 10days after issuance of the complaint. Viewing thesettlements against the customary risks inherent inany litigation and in light of the early stage of theproceedings and the nature of the allegations, theBoard found the settlements to be reasonable.Noting also that there was no evidence of fraud,coercion, or duress or of prior violations orbreaches of prior agreements committed by the re-spondent, the Board concluded that "honoring theparties' agreements advances the Act's purpose ofencouraging voluntary dispute resolution, promot-ing industrial peace, conserving the resources ofthe Board, and serving the public interest."Examining the present settlement agreements inlight of Independent Stave and the court's opinion,we find that the policies underlying the Act wouldnot be effectuated by our approving them. UnlikeIndependent Stave, both the Charging Party and theGeneral Counsel oppose the settlement agreements.Further, particularly given the court's determina-tion, by which we are bound, that the agreementsprovided "no remedy whatsoever" for the allegedunfair labor practices, we find the agreements to beunreasonable. In this regard, we also note that theagreements were reached more than 2 years aftercomplaint issued and at the conclusion of a lengthyhearing. Although we recognize that this case pre-sents novel and complex issues of law which mayinvolve unusual litigation risks, we find this factoroutweighed by those enumerated above in the de-termination of reasonableness. We additionally arecognizant that the Respondent has no history ofviolating the Act or of breaching prior settlementagreements. Nevertheless, in light of the oppositionof the General Counsel and the Charging Partyand our finding that the settlement agreementswere not reasonable, we cannot approve them.4Accordingly, we vacate the Board's prior Ordersof February 22, May 16, and October 23, 1985, andreinstate the complaint insofar as it alleges a viola-tion of the Act in connection with the 56 employ-ees who have executed settlement agreements.ORDERThe National Labor Relations Board orders thatits prior Orders of February 22, May 16, and Octo-ber 23, 1985, are vacated and that the complaint in-4 In light of this fmding it is unnecessary to inquire into the ethicalpropriety of attorney Shaw's conduct as directed by the court. TNS, INC.23sofar as it alleges a violation of the Act in connec-tion with the 56 employees who have executed set-tlement agreements is reinstated..7•